.   -                            ..-..




                              -. . . .-.-
                                       ...-*

        OFFICE   OF THE   ATTORNEY             GENERAL   OF   TEXAS

                             AUSTIN
,
                                                           c




             &tiOlQ 37323 Of VQEllOlt'ahSkEOtQtQ& it~tUtQQ(rhioh
la now aw      189 Of t&Q Rule8 OS biTI1 Proa4umri),~ororldQ~r

          %Q   court .saywhen aeoensaryj apgala* int~rpk~r8,
     who pay be tnU~1I0nQdin the MSQ namer aiI witdIt+~mQS,aad
     &all Be mbfeot bu tho #am pmaltieo mr diaobQdionoQ.r

           .%rtlal~ a69a OS ~eraon~*            ,&notated Gi~itlittatuter
of !rexa8 is u fu110lm!~

             %AQ~ cJomiQrlonQrt,*      Caucta     OS t&e   v8rlopr    oountl~r
     of thsII 6btQ we hurby authciriri%I t@ pIf"fw tha'nf-
     V~QQ* of latorpri%ua eaploy~dby the,*arlOiaa euurt*
     within thQir FQQ QQt:VQ GOtUitiQQ Q QUti ncPt t0 QXOQed
     Tire    t3ollarr    (@f   pu   day, wtioh     ;2s to bi pr$d out of
     the -era1          Frarll*
                             cifthe amnty upn wezwnts i8mad
     br tb     PQQpOtfVQ       oQort6 CW olarkr      thQrO@     in   tllYW   Ot
     the perroasrondwixieauah Q*IW~Q~;  psorlde4,however,
     that EUQ~ Loterpredu shll be paid oaly tar tM time
     he 1~ aottmllyu~~~loted.*




           "i3 tkoue olvll sui4a r?merel.n
                                         tiit9
                                             sorviae80C an
     interpreterare uimZ, $00 aSal bo ohm&c9 und aol-
     l&&ad nu part of the CostsQI lnterpr@tU'3 fOe8, to
     aa paid whoa aollcrotad ieto We r,eneml  Snnda cf tXe
     CcURty. *
i
        I-


    t
c
t